DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 19 and 29 are objected to because of the following informalities:  
In claims 19 and 29, there is a typo at “configured to controls”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-19, and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2016/0059419) in view of Ban et al. (US 2005/0107920). 
Regarding claim 11, Suzuki teaches a method of controlling a robot system, the method comprising: 
obtaining visual information of an object with a vision sensor (see at least [0016, 0038]); 
calculating a positional relationship between a first portion of the vision sensor and a second portion of a robot by the visual information with a controller (see at least [0008, 0051, 0057, etc.]); and 
setting a teach point of the robot by the positional relationship with the controller (see at least [0048, 0049, 0076]).
However, Suzuki does not appear to explicitly disclose adjusting teach point data based on positional relationships as claimed. Ban teaches a similar robotic calibration system using marks on a workpiece and that it is well known in the art to provide teaching point/positioning correction (see at least figure 5 and [0020, 0041, etc.]). Therefore, from the teaching of Ban, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the robotic calibration system and method of Suzuki with robotic position teaching correction similar to that of the invention of Ban in order to provide higher robotic positioning precision regardless of operator skill.  
Regarding claim 12, Suzuki teaches the controller further calculates the positional relationship by a calibration data that is obtained before obtaining of the visual information (see at least [0008, 0085] which teaches calibration data can be obtained in advance).
Regarding claim 13, Suzuki teaches obtaining of the visual information includes capturing images of an object having three marks (see at least figures 2-4 which show multiple markers 8 are used).
Regarding claim 14, Suzuki teaches the vision sensor includes a plurality of cameras (figure 2 illustrates multiple cameras).
Regarding claim 15, Suzuki teaches the vision sensor is a stereo camera (see at least [0079]).
Regarding claim 16, Suzuki teaches the vision sensor includes a camera attached on the robot (see again at least figure 2).
Regarding claim 17, the combination of Suzuki and Ban teaches the controller causes a display to display a result of the adjusting (Suzuki teaches a display in at least [0049, 0076] which displays position and orientation information. Ban also teaches displaying correction information per at least [0043]. The same reason for combining as set forth in the rejection to claim 11 above applies since it would be obvious to display important data).
Regarding claim 18, Suzuki teaches controlling the robot by a visual servo method (both Suzuki and Ban teach what is commonly referred to in the art as a visual servo method).
Regarding claim 19, Suzuki teaches the controller is configured to controls the robot system by the method according to claim 1 (see at least [0047, 0048]).
Regarding claim 21, Suzuki teaches a method of controlling a robot system, the method comprising: 
obtaining visual information of an object with a vision sensor (see at least [0016, 0038]); 
calculating a positional relationship between a first portion of the vision sensor and a second portion of a robot by the visual information with a controller (see at least [0008, 0051, 0057, etc.]); and 
setting a posture of the robot by the positional relationship with the controller (via setting of position and orientation of the robot which the Examiner contends is equivalent to posture, see at least [0014, 0016, 0042, 0055, etc.]). However, Suzuki does not appear to explicitly disclose adjusting a posture of the robot by the positional relationships as claimed. Ban teaches a similar robotic calibration system using marks on a workpiece and that it is well known in the art to provide posture adjustment/correction by way of position and orientation control (see at least figure 5 and [0020, 0022, 0041, 0054, 0055, etc.]). Therefore, from the teaching of Ban, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the robotic calibration system and method of Suzuki with robotic posture adjustment/correction similar to that of the invention of Ban in order to provide higher robotic positioning precision regardless of operator skill.  
Regarding claim 22, Suzuki teaches storing the posture of the robot as a teach point (see at least [0054, 0077]).
Regarding claim 23-29, the combination of Suzuki and Ban teaches the limitations of the claims as addressed in the rejection to claims 12-19 above, and are thus rejected under the same rationale. 
Claims 20 and 30  are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2016/0059419) in view of Ban et al. (US 20050107920) and further in view of Suzuki et al. (US 2015/0088311) herein Suzuki II. 
Regarding claims 20 and 30, Suzuki teaches the robot includes a force sensor Suzuki teaches a robotic hand used to hold a workpiece in [0050], however, the combination of Suzuki and Ban does not appear to explicitly disclose the robot includes a force sensor. Suzuki II teaches a very similar robot to that of Suzuki which is provided with a force sensor by way of a torque sensors used to detect torque in robotic joints. Therefore, from the teaching of Suzuki II, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the robot of the combination of Suzuki and Ban with torque sensors similar to that of the teaching of Suzuki II in order to help provide the appropriate amount of torque required to the joints to properly manipulate work objects from one place to another. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form. It is noted that Nishi also teaches the limitations of instant claim 2 by the use of previously generated calibration data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON HOLLOWAY
Primary Examiner
Art Unit 3664